ACCEPTED
                                                                                       06-15-00009-CV
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  9/3/2015 11:13:05 AM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK


                         NO. 06-15-00009-CV
                    IN THE COURT OF APPEALS FOR THE
                                                                     FILED IN
                        SIXTH DISTRICT OF TEXAS               6th COURT OF APPEALS
                                                                TEXARKANA, TEXAS
                             AT TEXARKANA                     9/3/2015 11:13:05 AM
                                                                  DEBBIE AUTREY
                                                                      Clerk
DENNIS RAYNER and JOE TEX XPRESS, INC.,                                Appellants,

V.

KRISTA DILLON,                                                           Appellee.

                  MOTION TO EXTEND TIME FOR FILING
                         BRIEF OF APPELLEE

TO THE HONORABLE COURT OF APPEALS:

     KRISTA DILLON, Appellee in the above styled and numbered cause,

hereby moves the Court pursuant to Rule 38.6(d), Texas Rules of Appellate

Procedure, for an extension of time to file her brief. As grounds for such

extension the Appellee would show unto the Court the following:

                                       I.

     This is Appellee’s first request for an extension of time in which to file her

brief. Appellee’s brief is due to be filed on September 16, 2015.

                                       II.

     Due to other previously scheduled matters, the undersigned counsel for

Appellee, despite best efforts to do so, has been unable to complete research
necessary to finalize Appellee’s brief in this case by the due date. Those matters

include:

       1.     Serving as mediator in Matthew Sankovich v. Grecian Hotels,
              LLC, et al, No. 2011C-1405 in the 3rd Judicial District Court,
              Henderson County, Texas;

       2.     Attendance at hearing in Brandi Williams v. Tillerd Ardean
              Smith, et al, No. 12-0889 in the 71st Judicial District Court,
              Harrison County, Texas;

       3.     Attendance at depositions in Cristina Jordan Vega v. Pedro
              Cano d/b/a Cano’s Tax Service, Cause No. 33,435 in the 76th/
              276th District Court of Titus County, Texas; and

       4.     Serving as mediator in Earline Lahman and Randy Lahman v.
              Cape Fox Corporation and Nationwide Provider Solutions, LLC,
              Cause No. 84414 in the 62nd District Court of Lamar County,
              Texas.

       Further, due to the voluminous Reporter’s Record extensive review will be

required.

                                             III.

       Therefore, Appellee would request an extension of thirty (30) days in

which to file her brief. The requested extension should not in the ordinary

course of procedure in this court delay oral argument and submission and is not

requested for delay but that justice be served.




Motion to Extend Time for Filing Brief of Appellee – Page 2
       WHEREFORE, PREMISES CONSIDERED, Appellee, KRISTA

DILLON, prays that the time for filing her appellate brief be extended thirty (30)

days until October 16, 2015.

                                           Respectfully submitted,


                                             /s/ John R. Mercy
                                           John R. Mercy
                                           Texas State Bar No. 13947200
                                           MERCY p CARTER p TIDWELL, L.L.P.
                                           1724 Galleria Oaks Drive
                                           Texarkana, TX 75503
                                           Telephone: (903) 794-9419
                                           Facsimile: (903) 794-1268
                                           E-mail: jmercy@texarkanalawyers.com


                                           Brent Goudarzi
                                           Texas State Bar No. 00798218
                                           GOUDARZI & YOUNG
                                           P.O. Box 910
                                           Gilmer, TX 75644
                                           Telephone: (903) 843-2544
                                           Facsimile: (903) 843-2026
                                           Email: brent@goudarzi-young.com

                                           ATTORNEYS FOR APPELLEE




Motion to Extend Time for Filing Brief of Appellee – Page 3
                           CERTIFICATE OF CONFERENCE

       I have contacted Samuel V. Houston, III, Attorney for Appellants, regarding
the relief sought by this motion and he has no objection to the motion.

                                             /s/ John R. Mercy
                                           John R. Mercy


                               CERTIFICATE OF SERVICE

      I hereby certify that on September 3, 2015, a true and correct copy of the
foregoing Motion to Extend Time for Filing Brief of Appellee ws served on all
counsel of record for Appellants by the Electronic Service Provider as follows:

       Mr. Samuel V. Houston, III
       HOUSTON DUNN, PLLC
       4040 Broadway, Suite 440
       San Antonio, TX 78209
       Email: sam@hdappeals.com

       Mr. Bryan P. Reese
       FEE, SMITH, SHARP & VITULLO, L.L.P.
       Three Galleria Tower
       13155 Noel Road, Suite 1000
       Dallas, TX 75240
       Email: breese@feesmith.com

       Ms. Jennifer M Lee
       FEE, SMITH, SHARP & VITULLO, L.L.P.
       Three Galleria Tower
       13155 Noel Road, Suite 1000
       Dallas, TX 75240
       Email: jlee@feesmith.com

                                                     /s/ John R. Mercy
                                                   John R. Mercy




Motion to Extend Time for Filing Brief of Appellee – Page 4